Case 21-10077-tnw   Doc 3   Filed 04/28/21 Entered 04/28/21 09:33:30   Desc Main
                            Document      Page 1 of 8
Case 21-10077-tnw   Doc 3   Filed 04/28/21 Entered 04/28/21 09:33:30   Desc Main
                            Document      Page 2 of 8
Case 21-10077-tnw   Doc 3   Filed 04/28/21 Entered 04/28/21 09:33:30   Desc Main
                            Document      Page 3 of 8
Case 21-10077-tnw   Doc 3   Filed 04/28/21 Entered 04/28/21 09:33:30   Desc Main
                            Document      Page 4 of 8
Case 21-10077-tnw   Doc 3   Filed 04/28/21 Entered 04/28/21 09:33:30   Desc Main
                            Document      Page 5 of 8
Case 21-10077-tnw   Doc 3   Filed 04/28/21 Entered 04/28/21 09:33:30   Desc Main
                            Document      Page 6 of 8
Case 21-10077-tnw   Doc 3   Filed 04/28/21 Entered 04/28/21 09:33:30   Desc Main
                            Document      Page 7 of 8
Case 21-10077-tnw   Doc 3   Filed 04/28/21 Entered 04/28/21 09:33:30   Desc Main
                            Document      Page 8 of 8
